By the Court.
Hunt, Ch. J.
The first objection to the recovery in this case is based upon the allegation that the 'plaintiffs have not shown themselves to be a corporation. It was admitted upon the trial, by the defendants’ counsel, that when this action was commenced, the plaintiffs were acting as trustees of school district number five. It was found that the records of the school district, prior to 1846, could not be found. Since that period the records show a continued action and succession of trustees of the district No. 5. The defendants themselves introduce a deed from Mr. Townsend, dated as early as the year 1824, in which a conveyance was made of the premises in question to three persons designated as “ Trustees of School District No. 5, in the town of Bath.” The statute of April 9, 1795 (3 Greenl. L. N. 7. p. 252), and of 1812 (1 Rev. L. 1813, p. 258), provided for the division of *75towns into districts, and the election of separate trustees. The deed of December 29,1812, was made to Dugald Cameron and ■others, “Trustees of Bath School.”, The deed of 1824, as already stated, was to the “Trustees of School District Ho. 5, in the Town of Bath.” I think other facts sufficiently show that the district has been divided, and a new corporation, as the successor in part of the old one, organized into the district termed Ho. 5.
Bearing in mind not only the existence of corporations by presumptive rights, but the statutes quoted above, there is sufficient ground for presuming the existence of the corporation in question, especially as against simple trespassers.
It is also objected that the plaintiffs established no title to the premises.
The action was commenced in February, 1859. The defendants, and those under whom they claimed, had been in possession for about ten years, with no pretense of title. It is apparent that the plaintiffs claimed to own, and actually occupied these'premises, under a claim of title, based upon the deed of 1812. The deed of 1824 may be fairly assumed to have been given in aid of the title under the former deed, and was given to the trustees of this district. Under the title thus derived, whether effective or insufficient, this district occupied the premises, and maintained an actual occupation, until the fire in 1849. The earlier deed may leave some doubt as to the claim of this particular district, as it was made to the trustees of Bath school, generally. The deed of 1824, however, specifies this particular district, and from that time until 1849—a period of twenty-five years—this same district claimed to own under this deed, and actually possessed the premises in question.
This establishes a title in the plaintiffs, and authorizes the recovery in their behalf.
The deed of 1824 conveys the premises “ as a site for a school-house, and for no other purpose.” If this is a condition, and if it has been violated, that is a matter of no consequence to the defendants. It is between the parties to the deed or their representatives only. Ho others can allege a breach of the condition, or take‘advantage of it. Trespassers' *76can acquire no right under such a claim, Welch v. Silliman, 2 Hill, 491. Whether the plaintiffs acquired a title under this deed, I have not considered. As a claim .of ownership, under which a possession for a sufficient length of time will ripen into a title, and without reference to the condition, it is undoubtedly available.
The judgment should be affirmed, with costs.
All the judges present concurred.
Judgment affirmed, with costs.